United States Court of Appeals
                    For the First Circuit


No. 00-1958

                     MIRRA COMPANY, INC.,

                    Plaintiff, Appellant,

                              v.

              SCHOOL ADMINISTRATIVE DISTRICT #35
        A POLITICAL SUBDIVISION OF THE STATE OF MAINE
       WITH PRINCIPAL OFFICES IN SOUTH BERWICK, MAINE,

                     Defendant Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]


                         ERRATA SHEET

     The opinion of this Court issued on June 5, 2001, is
corrected as follows:

    On page 4, line 3, change "a addendum" to "an addendum"